Title: To Alexander Hamilton from Jeremiah Olney, 17 January 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, January 17, 1791. “I have promised the subscribers to the enclosed representation, relative to the value of the Rix dollar of Denmark, that I would lay the matter before you for your opinion and instructions thereon. If their presumption as to the meaning of the Legislature in fixing the rate of that coin is true, I suppose it will be right to refund the duties on their several importations in proportion to the real value of the Rix Dollar, which appears by an account current exhibited by Messr Brown, Rogers & Brown, to be about 3/2½ Sterling.…”
